Citation Nr: 1446204	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-38 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a separate rating for instability for post-operative residuals of arthrotomy of the left knee (left knee disability). 

2. Entitlement to a separate rating for locking and joint effusion for post-operative residuals of arthrotomy of the left knee.

3. Entitlement to a rating in excess of 30 percent for post-operative residuals of arthrotomy of the left knee, to include left knee scar.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran appeared before a Decision Review Officer at the RO in an informal hearing in June 2010.  The hearing report was associated with the claims file and reviewed.

The issues of entitlement to an increased rating for the left knee based on limitation of motion and a separate rating for a left knee scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows that the Veteran has experienced a moderate level of instability in his left knee from February 23, 2012 forward.

2. The evidence shows that the Veteran has experienced frequent episodes of locking, pain, and effusion into the joint from February 23, 2012 forward.


CONCLUSIONS OF LAW

1. The criteria for a separate 20 percent rating for dislocated semilunar cartilage from February 23, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2013).

2. The criteria for a separate 20 percent rating, but not higher, for instability in the left knee from February 23, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The RO sent a letter to the Veteran in February 2010 providing him notice, which satisfied the requirements of the VCAA and explained how ratings and effective dates would be assigned.  See 38 U.S.C.A. § 5103; see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. §3.159(b).  No additional notice is required.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations for his knee in February 2010, July 2010, and May 2014.  These examinations addressed the pertinent rating criteria, and there is no argument or indication that they are inadequate.  The Veteran also had an opportunity to submit additional evidence.  

Following the Board's January 2014 remand directives, the Agency of Original Jurisdiction (AOJ) obtained additional VA treatment records and an additional medical examination.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran is competent to provide evidence of symptoms observable by his senses.  However he is not competent to diagnose conditions of the knee or provide objective testing of stability as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Board also finds the Veteran credible to report his symptoms as his statements are detailed and consistent.

Based on the evidence and memoranda from VA general counsel, the Board is awarding the Veteran separate ratings for the left knee.  See Esteban, 6 Vet. App. at 262; see also VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997); 38 C.F.R. § 4.14.  This decision addresses each group of symptoms.

The evidence shows additional disability, or worsening in symptoms, during the period on appeal.  The May 2014 VA examination shows left knee symptoms of instability and frequent locking, pain, and effusion of the joint.  In March 2012, the Veteran wrote VA stating that his left knee disability was worse than that contemplated by the rating assigned.  He pointed to a February 23, 2012 MRI as evidence of the level of disability.  As such, staged ratings are appropriate, and the February 23, 2012 MRI will be used as the basis for staged ratings of the left knee.  See Hart, 21 Vet. App. at 509-10.

The prior VA examinations in February 2010 and July 2010 specifically found no locking, no loose motion, anterior and posterior ligaments intact, and negative McMurrays test.  VA treatment records do not diagnose any ligament or meniscus symptoms.  The May 2014 VA examiner also pointed to the February 23, 2012 MRI as evidencing additional disabilities.  Therefore, separate ratings are not appropriate prior to February 23, 2012.

Evidence from the May 2014 VA examination shows a medial meniscus fragment with frequent locking, pain, and effusion of the left knee joint satisfying the requirements for a separate 20 percent rating under Diagnostic Code 5258 from February 23, 2012 forward.  See 38 C.F.R. § 4.71a.  Twenty percent is the highest rating for symptoms dealing with the meniscus, or semi-lunar cartilage.  Id.  

The evidence also shows moderate instability warranting an additional separate 20 percent rating under Diagnostic Code 5257 from February 23, 2012 forward.  See 38 C.F.R. § 4.71a.  The VA examinations and treatment show the Veteran uses a brace for his left knee, and the May 2014 examination noted the use of a cane for instability.  The May 2014 VA examiner recorded a 2+ for anterior instability, 2+ for posterior instability, and 1+ for medial-lateral instability.  The range for these tests was from normal to 3+.  It is reasonable to find that a 1+ signifies a mild level of instability, 2+ a moderate level, and 3+ a severe level.  The Veteran's scores of 2+ and 1+ show a moderate level of instability in the left knee.  There is no evidence of a severe level of instability in VA treatment or examinations.  The Veteran has not reported instability symptoms.  The use of a brace and cane are reflected in the rating for a moderate level of instability.  Therefore, a 20 percent rating for instability is appropriate.  See 38 C.F.R. § 4.71a, DC 5257.

An additional rating is not permissible under Diagnostic Code 5259, because Diagnostic Code 5258 addresses symptoms associated with the semilunar cartilage and allows for a greater benefit.  Assigning ratings under both of these codes would be impermissible pyramiding.  See 38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. at 262.

There is no evidence of ankyloses, which could allow for additional or increased disability ratings under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a.  The May 2014 VA examiner specifically found no such disease.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's left knee instability, locking, pain, and joint effusion are fully contemplated by the schedular rating criteria.  Use of a brace and a cane are commonly associated with knee instability and therefore, do no present an unusual disability picture.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  Symptoms of arthritis and limitation of motion will be addressed on remand.

Although entitlement to a total rating for compensation based on individual unemployability (TDIU) is a potential element of all claims for increase, the evidence does not show unemployability.  During the VA examinations, the Veteran reported fulltime employment.  Therefore, TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009).  


ORDER

A separate 20 percent rating for dislocated semilunar cartilage from February 23, 2012, is granted. 

A separate 20 percent rating for moderate instability for the left knee from February 23, 2012, is granted. 


REMAND

The VA examiner in May 2014 found that pain and weakness would at least as likely as not cause significant limit to functional ability with flare-ups or repeated use.  However, the VA examiner could not determine, without resort to speculation, the additional level of limitation of motion during said flare-ups.  The May 2014 examiner recorded flexion as 30 degrees with pain, reducing to five degrees after repetitive use, representing a loss of 25 degrees.  The May 2014 examiner did not record extension after repetitive motion.  Both loss of ability with flare-ups and extension after repetitive motion should be addressed in an additional examination on remand.   




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a musculoskeletal examination, with a different examiner from the individual who performed the May 2014 examination, to measure and record the level of disability in his left knee.  All appropriate testing should be done.  The examiner should address the following:

a. Range of motion testing should be conducted on the Veteran's left knee and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  Further, the Veteran has reported flare-ups of pain; specifically that flare-ups cause him to be housebound and miss work.  Estimate any additional loss of function during such flare-ups, expressed in degrees. 

b. The May 2014 VA examiner recorded a loss of flexion in the left knee after repetitive motion.  Please measure the range of flexion and EXTENSION in the left knee after repetitive motion.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. Adjudicate the issue of a left knee surgical scar.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


